MINER, C. J.,
after stating the facts as above, delivered the opinion of the court.
It is conceded that the only question for consideration in this case is whether or not the plaintiff, Maggie Hoagland, is barred from prosecuting this action against the defendant, Frank Hoagland, by reason of the findings and judgment against her, of the Third district court of Utah, in the former action commenced in 1897, after the decree for divorce in Colorado had been set aside and annulled. Counsel for the appellant rely upon the single fact that the judgment rendered in Colorado in 1886, dissolving the marriage between the said parties, has, since the. said hearing and decision by the courts, of Utah in 189.7, been annulled and. set aside by the Colorado court, in a direct proceeding therein, and that this fact restores the marital relation of the parties, and places them in the same situation they were in before that decree of divorce was granted, notwithstanding the judgment of the Utah court denying the plaintiff alimony and support under section 1216, and holding the Colorado judgment valid in Utah. We do not fully concur in this contention, on the part of the appellant, as to the effect of the Utah judgment. The proceeding in the' State of Colorado was commenced to procure a decree of divorce. A decree was granted to' the defendant in 1886, and subsequently annulled in 190Q. The proceeding commenced in ,Utah by the plaintiff in 1897 was a special proceeding, brought under section 1216, Revised Statutes, to compel the defendant to maintain and support *63plaintiff and ber child, and for alimony and expenses attending said suit. Clearly, this was not a proceeding to obtain a divorce or to annul the marriage. The questions involved in this proceeding were: The time and place of the marriage; which, if either of the parties, deserted the other, and when and where such desertion occurred; when the parties ceased to cohabit together; was the plaintiff’s child begotten by the defendant during the time they lived and cohabited together, or after such relation had ceased; was the decree of divorce granted in Colorado of binding force; laches on the part of plaintiff in delaying proceedings to annul the said decree for divorce for more than ten years after she hnew it was granted, and after the defendant in reliance upon such decree had married another woman; and the question of alimony and separate support and maintenance, under the statute, and costs of the proceeding. These questions, thus arising, were all decided against the plaintiff, and her bill of complaint was dismissed. This adjudication was between the same parties, and was based upon substantially the same allegation of facts, substantially the same evidence and cause of action, as the present case. Such adjudication by the courts of this State, in the former case, has not been vacated, modified, or set aside in any manner by the courts of this State, but still stands in full force and effect. In Wilson’s Ex’r v. Deen, 121 U. S. 525, 7 Sup. Ct. 1004, 30 L. Ed. 980, it was held that a judgment rendered on the merits in an action in a court of record is a bar to a second suit, between the same parties, on the same cause of action; and, when the second suit involves other matters as well as matters in issue in the former action, the former judgment operates as an estoppel as to those things which were in issue there, upon the determination of which the first judgment was rendered. Rio Grande W. Ry. Co. v. Telluride Power Transmission Co., 23 Utah 22, 63 Pac. 995; Hudson v. Railway Co., 14 Utah 402, 47 Pac. 859, 60 Am. St. Rep. *64902; Grant v. Ramsey, 7 Ohio St. 158. Tbe fact that the decree for divorce rendered by the Colorado court has since been set aside by direct proceeding in that court in no way. affects the validity or integrity of the said judgment rendered in the Third district court of Utah in 1897, denying the plaintiff any right to alimony, maintenance, and support-from the defendant under section 1216, Revised Statutes, and dismissing her complaint, wherein the facts hereinbefore stated were set up as a cause of action or ground of defense upon which recovery was sought or opposed. Whether the Colorado judgment was valid or could be collaterally attacked was not the only question involved and decided in that case. A judgment by the courts of Utah could not be vacated, modified, or cancelled by the action of the Colorado court, and, so long as such judgment in the former case stands unreversed, it operates, when unrevoked, as an estoppel in Utah to the proceedings in the case at bar. .This must be so, as the powers of the two jurisdictions are distinct and separate; neither having control nor supervision of the judgments or decrees of the other. The record of the former suit, and judgment by a. court of this State having jurisdiction of the parties and subject-matter on the same cause of action, must be held to be a bar to this proceeding, based upon the same issue, so long as such judgment stands unchallenged and' unreversed by the courts of this State. The judgments and decrees of the courts of one State can not be. reversed and rendered ineffectual in that State by the decrees of judgments of the courts of another State or foreign jurisdiction.
We find no reversible error in the record. ' The judgment of the district court is affirmed, with costs.
BARTCH, J., concurs.' BASKIN, J., dissents.